This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 36,051

 5 JUAN DELGADO,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.

18   {1}    Juan Delgado (Defendant) appeals from his jury trial convictions of two counts

19 of non-residential burglary. [DS 2; RP 95, 102] This Court issued a notice proposing
 1 to affirm. Defendant filed a memorandum in opposition, which we have duly

 2 considered. Remaining unpersuaded, we affirm.

 3   {2}   Defendant argued in his docketing statement the district court erred in denying

 4 his motions for directed verdict as to each of the counts of burglary. [DS 4] In our

 5 notice of proposed disposition, we proposed to hold, based on the facts set forth in the

 6 docketing statement, the evidence was sufficient to support Defendant’s convictions.

 7 [CN 4] In his memorandum in opposition, Defendant continues to argue the evidence

 8 was insufficient to prove he committed burglary but does not point to any errors in

 9 law or fact in this Court’s notice of proposed disposition. [MIO 4] “A party

10 responding to a summary calendar notice must come forward and specifically point

11 out errors of law and fact[,]” and the repetition of earlier arguments does not fulfill

12 this requirement. See State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759

13 P.2d 1003, superseded by statute on other grounds by State v. Harris, 2013-NMCA-

14 031, 297 P.3d 374. Because Defendant has not demonstrated the district court erred

15 in denying his motions for directed verdict, we hold his convictions were supported

16 by sufficient evidence and affirm.

17   {3}   IT IS SO ORDERED.


18
19                                         M. MONICA ZAMORA, Judge



                                              2
1 WE CONCUR:


2
3 JAMES J. WECHSLER, Judge


4
5 HENRY M. BOHNHOFF, Judge




                             3